Exhibit 10.2
November 4, 2010


PERSONAL AND CONFIDENTIAL




VIA FEDERAL EXPRESS
In-Q-Tel, Inc.
2107 Wilson Blvd., 11th Floor
Arlington, VA  22201
 
Re:
Advanced Photonix, Inc. /Picometrix, LLC/In-Q-Tel, Inc.
 
Development Agreement and Royalty Agreement

 
Ladies and Gentlemen:
 
Reference is made to that certain (x) proposed development agreement by and
among Advanced Photonix, Inc., a Delaware corporation (“API”), its wholly-owned
subsidiary, Picometrix, LLC (“Picometrix”), and In-Q-Tel, Inc., a Delaware
corporation (“IQT”) (the “Development Agreement”), (y) proposed royalty
agreement by and among API, Picometrix and IQT (the “Royalty Agreement”, and
together with the Development Agreement, the “Commercial Agreements”) and (z)
Securities Purchase Agreement, dated as of November 4, 2010, by and between API
and IQT (the “SPA”).
 
On the date hereof, each of us has executed the SPA and you have delivered to us
to be held in escrow the definitive forms of each of the Commercial Agreements,
which are attached hereto as Exhibits A and B, respectively, along with executed
counterparts to each such agreement (the “Signature Pages”).  In the event that
(i) NYSE Amex approves API’s additional listing application covering the shares
of Class A Common Stock, par value $0.001 per share, to be issued in connection
with the SPA and (ii) each party’s respective closing conditions set forth in
Section 5 of the SPA have been either satisfied or waived by the party in whose
favor such closing conditions run (clauses (i) and (ii), the “Escrow Release
Conditions”), (1) the definitive forms of each of the Commercial Agreements and
the Signature Pages shall automatically be released from escrow, (2) API and
Picometrix shall execute and deliver to you counterparts to each Commercial
Agreement, and (3) each such Commercial Agreement shall be dated and become
effective as of the date the Escrow Release Conditions have been satisfied.   In
the event that the Escrow Release Conditions are not satisfied, API (A) hereby
agrees to promptly return the definitive forms of each of the Commercial
Agreements and the Signature Pages to you, and (B) acknowledges and agrees the
Commercial Agreements shall be null and void and of no legal effect.
 

 
Very truly yours,
                  By:  
/s/Richard D. Kurtz
 
 
Name:  
Richard D. Kurtz
 
 
Title: 
Chief Executive Officer and Director
 

 
58